Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 1 of 48




                                                      EX. 6
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 2 of 48
                                                         KEEGAN ROBERTS


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      KEEGAN ROBERTS, Defendant, taken pursuant to the Federal

      Rules of Civil Procedure, in the law offices of GRECO

      TRAPP, PLLC, 1700 Rand Building, 14 Lafayette Square,

      Buffalo, New York, taken on January 12, 2018, commencing at

      9:31 A.M., before MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 3 of 48


                                                                                      51



 1        s e e t h a t i s f o r p e r i o d e n d i n g 1 /9 /2 0 0 5 ?    Do y o u

 2        see that?

 3   A.   Which exhibit are we talking about?

 4   Q.   The one in front of you.

 5   A.   177?

 6   Q.   Yes.     S e e , o n t h e t o p it s a y s p a y p e r i o d

 7        ending --

 8   MR. OPPENHEIMER:            It d o e s n ' t s a y p a y p e r i o d e n d i n g .

 9   BY MS. GRECO:

10   Q.   T h e l a s t d a t e o f t h e p a y p e r i o d i s 1 /9 /2 0 0 5 .

11        Okay?

12   A.   Yes.

13   Q.   I'll be using the terms pay period ending to

14        reflect the last day of the pay period.

15   MR. OPPENHEIMER:            What will you be referring to to

16        indicate what the last day of the pay period was?

17   MS. GRECO:        The last day of the pay period.

18   MR. OPPENHEIMER:            On t h e l i n e t h a t s a y s p a y p e r i o d ?

19   MS. GRECO:        Yes.

20   MR. OPPENHEIMER:            Okay.

21   BY MS. GRECO:

22   Q.   So look now at Exhibit 178.                    For the record, this

23        is a payroll pre-check writing report for the pay




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 4 of 48


                                                                                      52



 1        period ending -- first page is 5/29/2005 and the

 2        second page is for the pay period ending

 3        6/12/2005.         Do y o u s e e t h a t ?

 4   A.   Yes.

 5   Q.   Okay.      A n d f o r t h e p a y p e r i o d e n d i n g 5 /2 9 / 2 0 0 5 ,

 6        it indicates you worked eighteen point two five

 7        hours and earned one hundred fifty-five dollars

 8        and thirteen cents, which is eight dollars and

 9        fifty cents an hour, assume.

10   A.   Okay.      Yes.

11   Q.   Okay.      On t h e n e x t p a g e , w h i c h i s a p a y p e r i o d

12        ending 6/12/2005, you worked forty hours and made

13        six hundred dollars.

14   A.   Yes.

15   Q.   Do you see that?             And do you recognize that as

16        being an hourly rate of fifteen dollars an hour?

17   A.   Yes.

18   Q.   Okay.      Can you tell me what occurred between the

19        p a y p e r i o d e n d i n g 5 /2 9 /2 0 0 5 and t h e p a y p e r i o d

20        ending 6/12/2005?

21   MR. OPPENHEIMER:           Form.

22   BY MS. GRECO:

23   Q.   Relative to your increase in pay rate?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 5 of 48


                                                                                      53



 1   A.   I went from hourly to salary.

 2   Q.   So in 2005 you were a salaried employee?

 3   A.   It appears to be so.

 4   Q.   Well, do you recall if in 2005 you were a

 5        salaried employee?

 6   A.   I don't recall which year I started salary.

 7   Q.   Okay.      Let me now help you out here.                    So as a

 8        salaried employee, would you have received

 9        overtime?

10   MR. OPPENHEIMER:            Form.

11   THE WITNESS:         No .

12   BY MS. GRECO:

13   Q.   Okay.      L e t m e r e f e r y o u t o E x h i b i t 1 79 , w h i c h ,

14        f o r t h e r e c o r d , is a W - 2 r e p o r t f o r t h e y e a r

15        2005, which for Keegan Roberts indicates he made

16        wages, tips and other compensation of

17        twenty-three thousand one hundred eighty-two

18        dollars and fifty-eight cents.

19   A.   Yes.

20   Q.   Is that accurate?

21   A.   Yes.

22   Q.   Did you earn any compensation that is not

23        r e f l e c t e d in t h i s W - 2 ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 6 of 48


                                                                                   70



 1        know, do they have a drive to work, what can they

 2        add to our company, do they want to work, can you

 3        get to work.

 4   Q.   After you had that training, did you start being

 5        involved in the hiring process directly?

 6   A.   Yes.

 7   Q.   And how would individuals know that there was a

 8        potential for employment at the Black Angus Meat?

 9   A.   We put a sign in the front door or through word

10        of mouth.

11   Q.   Okay.      When there was a sign in the front door,

12        would individuals come in and fill out an

13        application?

14   A.   Yes.

15   Q.   Then what would happen during the time you were

16        involved in the hiring process?

17   A.   Take the applications, read the applications,

18        decide who we wanted to interview, talk to them.

19   Q.   Would you read the application while the

20        individual was at the store?

21   A.   I f w e w e r e t h e r e , i f we h a d t i m e a v a i l a b l e .   No t

22        necessarily always.

23   Q.   And if you weren't available -- if you were




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 7 of 48


                                                                                    71



 1        a v a i l a b l e , w h a t w o u l d y o u do ?

 2   A.   If we were available and had time, we would take

 3        the application, read the application, probably

 4        give -- bring them into the office to talk to

 5        them if we weren't busy.

 6   Q.   Okay.      And would you bring all applicants in?

 7   A.   No .

 8   Q.   And how would you determine who you were going to

 9        bring in the office for an interview and who you

10        weren't?

11   A.   Read the application, see if they looked on the

12        application like they fit our criteria.

13   Q.   Okay.      Would you look outside the window of the

14        o f f i c e t o s e e w h a t t h e p e r s o n l o o k e d l i k e , to s e e

15        if they were clean cut?

16   A.   I w o u l d n ' t.   M o s t o f the t i m e I w o u l d be a r o u n d

17        the store, not in the office.

18   Q.   So is it fair to say you did not do the lion's

19        share of the interview process, hiring process?

20   MR. OPPENHEIMER:            Form.

21   THE WITNESS:         I did some.           I didn't do all.

22   BY MS. GRECO:

23   Q.   Okay.      Who did most of the hiring after you were




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 8 of 48


                                                                                       72



 1        trained?

 2   A.   Me or Diane split it.                 I think Diane talked to

 3        more people than I did.

 4   Q.   So were you over there -- did you ever do

 5        i n t e r v i e w s w i t h D i a n e -- s t r i k e t h a t .

 6   A.   Yes.

 7   Q.   If Diane was there and an applicant filled out an

 8        application --

 9   A.   Uh-huh.

10   Q.   -- would the application then be brought back to

11        Diane?

12   MR. OPPENHEIMER:            Form.

13   BY MS. GRECO:

14   Q.   If she was in her office?

15   A.   If she was in her office?

16   Q.   Yes.

17   A.   Yes.

18   Q.   Okay.      And then would Diane call you or would she

19        do it on her own?

20   MR. OPPENHEIMER:            Form.

21   THE WITNESS:          Could be either.

22   BY MS. GRECO:

23   Q.   Okay.      So s h e c o u l d i n t e r v i e w t h e p e r s o n h e r s e l f




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 9 of 48


                                                                                       73



 1        then?

 2   A.   She is fully capable, yes.

 3   Q.   No.     Does she have the authority to do it, she

 4        can do it on her own?

 5   A.   Yes.

 6   Q.   It's not a trick question.                   You say you both

 7        always do it.           Do you do it separately?                   If D i a n e

 8        wasn't there and you were there and you were in

 9        t h e o f f i c e a n d s o m e o n e c a m e in , y o u c o u l d t a k e

10        the application?

11   A.   Yes.

12   Q.   All right.         So i n d e p e n d e n t l y , e i t h e r o n e o f y o u

13        could do this?

14   A.   Yes.

15   Q.   It was both your job responsibility and her job

16        responsibility?

17   A.   Yes.

18   Q.   Okay.      Was it Robert Seibert's job

19        responsibility?

20   MR. OPPENHEIMER:           Form.

21   BY MS. GRECO:

22   Q.   After you were trained?

23   MR. OPPENHEIMER:           Form.       What?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 10 of 48


                                                                                   106



 1        find out if Black Angus Meat, if they have a

 2        policy regarding discipline.                   You said if there's

 3        a problem, take care of it.

 4   MR. OPPENHEIMER:          The witness asked you to define the

 5        term.     You gave him permission if he didn't

 6        understand the question.                Maybe you can use a

 7        different word or word it differently, counsel.

 8   BY MS. GRECO:

 9   Q.   Okay.     Is t h e r e a n y p o l i c y o r p r a c t i c e s a s t o

10        what would happen if an employee violates a work

11        rule -- strike that.              Are there any work rules at

12        Black Angus Meat?

13   A.   Yes.

14   Q.   Okay.     What are the work rules at Black Angus

15        Meat?

16   A.   S h o w u p t o w o r k , do y o u r j o b , s t a y s a f e , go h o m e

17        at the end of the day.

18   Q.   Okay.     Does show up mean be on time?

19   A.   Employees are expected to be on time.

20   Q.   Okay.     Is t h e r e a n y t h i n g o v e r t h e t i m e c l o c k

21        where the employees complete their time cards

22        relative to an expectation that employees should

23        be o n t i m e ?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 11 of 48


                                                                                    111



 1   THE WITNESS:       Yes.     We h a v e h a d e m p l o y e e s t h a t a r e

 2        late.

 3   BY MS. GRECO:

 4   Q.   My question was consistently late, not just late

 5        once or twice, but consistently.

 6   MR. OPPENHEIMER:          Form.

 7   THE WITNESS:       Yes.     We h a v e h a d e m p l o y e e s t h a t h a v e a

 8        hard time getting to work on time.

 9   BY MS. GRECO:

10   Q.   Okay.    And can you give me the names of those

11        employees?

12   A.   Jamie Lapress, Mark Leible.                Those are the two

13        that stick out in my head.

14   Q.   Okay.    And have you spoken to Jamie Lapress about

15        being late for work and failing to call in?

16   A.   Yes.

17   Q.   And on how many occasions have you spoken to him

18        about it?

19   A.   Many.

20   Q.   Mr. Lapress testified already.                  Were you aware of

21        that?

22   A.   Yes.

23   Q.   Were you here during his testimony?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 12 of 48


                                                                                      112



 1   A.   No .

 2   Q.   Were you aware that he testified that you spoke

 3        to him at least seventy times regarding his

 4        failure to be to work on time?

 5   A.   Could you repeat the question?

 6               (Whereupon, the above-requested question was

 7        then read back by the reporter.)

 8   THE WITNESS:       I am now.

 9   BY MS. GRECO:

10   Q.   Did you ever consider firing him for failure to

11        follow your instructions?

12   MR. OPPENHEIMER:         Form.

13   THE WITNESS:       S e v e n t y t i m e s o v e r s e v e n t e e n y e a r s , no .

14   BY MS. GRECO:

15   Q.   He didn't testify that's how many times he was

16        late, that's how many you reprimanded him.                             How

17        many times --

18   MR. OPPENHEIMER:         Counsel, you are making faces at

19        the witness.        Please stop it.

20   MS. GRECO:      He's not even looking at me.                      He 's

21        sideways.

22   MR. OPPENHEIMER:         I' m e n t i t l e d t o m a k e m y r e c o r d .

23        Don't make faces.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 13 of 48


                                                                                     113



 1   MS. GRECO:        I'm entitled to say he's been sideways

 2        since he's been here.                If you think I'm making

 3        f a c e s - - he ' s l o o k i n g t h e o t h e r w a y .

 4   BY MS. GRECO:

 5   Q.   Would you agree with me that Mr. Lapress is

 6        regularly -- in the course of his employment, has

 7        been regularly late for work?

 8   MR. OPPENHEIMER:            Form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   Mr. Lapress has been late quite often.

12   Q.   Okay.      And so my question to you, when you

13        a s s u m e d a m a n a g e m e n t r o l e - - I ' m no t t a l k i n g

14        about when you had no authority.                       When you

15        assumed a management role, which assume -- strike

16        that.      Did you ever reprimand him before you had

17        a management role at Black Angus Meat?

18   MR. OPPENHEIMER:            Form.

19   THE WITNESS:         Don't believe so.

20   BY MS. GRECO:

21   Q.   Okay.      So he t e s t i f i e d t h a t y o u s p o k e t o h i m

22        a b o u t i t at l e a s t s e v e n t y t i m e s .   So f r o m t h e

23        time when you were in a management position until




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 14 of 48


                                                                                       114



 1        the present is approximately how many years?

 2   A.   Don't know.

 3   Q.   Less than seventeen years?

 4   A.   Yes.

 5   Q.   Less than ten years?

 6   A.   Probably right around there.

 7   Q.   Okay.      So if y o u s p o k e t o h i m a b o u t i t a t l e a s t

 8        seventy times in seven years, that would be ten

 9        t i m e s a y e a r , on a v e r a g e - -

10   A.   Correct.

11   Q.   -- i s t h a t t r u e ?

12               So that's when he was spoken to.                       D o you

13        consider that a problem?

14   MR. OPPENHEIMER:           Form.

15   THE WITNESS:         Do I c o n s i d e r w h a t a p r o b l e m ?

16   BY MS. GRECO:

17   Q.   T h a t y o u h a d t o s p e a k to h i m a p p r o x i m a t e l y , i n

18        ten years, seventy times relative to his failure

19        to follow the work rule, being to work on time?

20   A.   Yes.

21   Q.   Okay.      A n d w h a t , if a n y , a c t i o n w a s t a k e n a g a i n s t

22        him?

23   A.   He was verbally reprimanded and told to be on




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 15 of 48


                                                                         115



 1        time.

 2   Q.   Was he ever written up?

 3   A.   No .

 4   Q.   Was he ever given a warning that he would lose

 5        his job if he didn't come to work on time?

 6   A.   No .

 7   Q.   Did you ever wonder what the reason was why he

 8        could not get to work on time?

 9   A.   Because he used to work third shift.

10   Q.   What's third shift?

11   A.   Late night.

12   Q.   At your company?

13   A.   Not at my company.              He's used to that lifestyle

14        and staying up.

15   Q.   W h e r e d i d he w o r k t h i r d s h i f t ?

16   A.   Don't recall.

17   Q.   Did he work third shift while he was employed at

18        Black Angus Meat?

19   A.   Don't believe so.

20   Q.   And before he began work at Black Angus Meat,

21        where do you believe he worked third shift?

22   A.   Don't know.

23   Q.   Did he ever tell you that's the reason, because




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 16 of 48


                                                                                       116



 1        he worked third shift somewhere at some point

 2        during his employment history before Black Angus

 3        Meat?

 4   A.   I'm sure he did.

 5   Q.   Do y o u t h i n k i n s e v e n t e e n y e a r s h e s h o u l d h a v e

 6        been able to adjust his schedule to get to work

 7        on time?

 8   MR. OPPENHEIMER:           Form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   I'm not happy when he's late.

12   Q.   Do you have the authority to fire him?

13   MR. OPPENHEIMER:           Form.       When?

14   BY MS. GRECO:

15   Q.   Since you held your management position, have you

16        had the authority to fire him?

17   A.   Yes.

18   Q.   So it's fair to say you chose not to do so,

19        right?

20   A.   Yes.

21   Q.   Have you given him raises despite the fact that

22        he's constantly late to work?

23   MR. OPPENHEIMER:           Form.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 17 of 48


                                                                         117



 1   BY MS. GRECO:

 2   Q.   You can answer.

 3   A.   Yes.

 4   Q.   Did you ever consider that perhaps his use of

 5        drugs affects his ability to be to work on time?

 6   MR. OPPENHEIMER:            Form.

 7   BY MS. GRECO:

 8   Q.   You can answer.

 9   A.   No .

10   Q.   Do you know if he smokes marijuana?

11   A.   No .

12   Q.   Did you ever ask him if he smokes marijuana?

13   A.   No .

14   Q.   Did you ever joke about the fact that he smokes

15        m a r i j u a n a at w o r k ?

16   A.   No .

17   Q.   Did you ever ask him if he smokes marijuana?

18   MR. OPPENHEIMER:            Form.     You just asked him that.

19   THE WITNESS:          You asked that.

20   BY MS. GRECO:

21   Q.   After this lawsuit was initiated and you were an

22        owner of the company and you learned that Miss

23        Black contends he used marijuana while at work,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 18 of 48


                                                                                     118



 1        d i d y o u e v e r - - s i n c e he 's a c o n t i n u i n g e m p l o y e e ,

 2        did you ever ask him about it?

 3   MR. OPPENHEIMER:            Form.

 4   THE WITNESS:         No .

 5   BY MS. GRECO:

 6   Q.   Did it concern you at all in light of the fact

 7        that Miss Black alleged that he used marijuana at

 8        work and his continued inability to arrive to

 9        work on time?

10   A.   No .

11   Q.   Okay.      I asked you which employees were

12        consistently late.              You also said Mark Leible.

13        Can you tell me, have you spoken to him regarding

14        his being consistently late --

15   MR. OPPENHEIMER:            Form.

16   BY MS. GRECO:

17   Q.   -- for work?

18   A.   Yes.

19   Q.   And how often is he late for work?

20   MR. OPPENHEIMER:            Form.

21   THE WITNESS:         Once a month.

22   BY MS. GRECO:

23   Q.   Has that been a consistent problem throughout his




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 19 of 48


                                                                                         119



 1        employment?

 2   MR. OPPENHEIMER:             Form.

 3   THE WITNESS:          Yes.

 4   BY MS. GRECO:

 5   Q.   Do you know -- do you recall a time when Darcy

 6        Black was partnered with Mark Leible in the pack

 7        room?

 8   A.   Darcy and Mark worked in the pack room at the

 9        same time, yes.

10   Q.   Okay.      And then they also worked at the same

11        table?

12   A.   At times.

13   Q.   Okay.      And it would be fair to say if she was

14        working with him and he arrived late, that that

15        could impact her ability to -- strike that.                                 If

16        an individual arrives late and they are packing

17        containers, boxes or whatever to be part of

18        d e l i v e r i e s , c o u l d t h a t i m p a c t t h e t i m e l i n e s s of

19        the packages being ready for delivery?

20   A.   Yes.

21   Q.   And when Mark Leible would be late for work,

22        what, if anything, would you do?

23   A.   I would speak to him, talk to him and tell him he




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 20 of 48


                                                                                120



 1        needs to get to work on time.                 We c a n ' t h a v e

 2        this.

 3   Q.   Did you ever feel as though he was ignoring you?

 4   A.   No .

 5   Q.   I'm sorry?

 6   A.   No .

 7   Q.   So you believe he received the message that he

 8        needed to be to work on time?

 9   A.   Yes.

10   Q.   And then intentionally did not arrive on time?

11   MR. OPPENHEIMER:          Form.

12   BY MS. GRECO:

13   Q.   You can answer.

14   A.   No.     He w o u l d b e o n t i m e f o r a w h i l e a n d t h e n h e

15        would be late.          Then I would speak to him, then

16        he would be on time again.

17   Q.   And the cycle would continue?

18   MR. OPPENHEIMER:          Form.

19   BY MS. GRECO:

20   Q.   You can answer.

21   A.   Yes.

22   Q.   It continues to date, right?

23   MR. OPPENHEIMER:          Form.      What's the it?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 21 of 48


                                                                                     121



 1   BY MS. GRECO:

 2   Q.   His being consistently late for work.

 3   MR. OPPENHEIMER:          Form.

 4   THE WITNESS:       No .    I t' s g o t t e n b e t t e r .

 5   BY MS. GRECO:

 6   Q.   But he's still late compared to other employees?

 7   MR. OPPENHEIMER:          Form.

 8   THE WITNESS:       No .    I mean, I have employees that are

 9        late all the time.            I speak to employees all the

10        time and tell them.

11   BY MS. GRECO:

12   Q.   I asked you originally --

13   MR. OPPENHEIMER:          He w a s n ' t f i n i s h e d w i t h h i s a n s w e r .

14   BY MS. GRECO:

15   Q.   I'm sorry.      Go a h e a d .

16   A.   I've spoken to all employees in a group and told

17        them we need to be on time to make this function

18        efficiently.

19   Q.   When I asked you, do you have employees that are

20        consistently late, you named two names --

21   A.   Uh-huh.

22   Q.   -- Jamie Lapress and Mark Leible.

23   A.   Uh-huh.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 22 of 48


                                                                                    122



 1   Q.   N o w w e ' re t a l k i n g a b o u t M a r k L e i b l e .   What I'm

 2        asking is, did you have tell Mark Leible that if

 3        h e d i d n o t c o n s i s t e n t l y c o m e t o w o r k o n t i m e , he

 4        would be terminated?

 5   A.   No .

 6   Q.   Did you consider his failure to be to work on

 7        time a violation of a work rule?

 8   A.   Yeah.

 9   Q.   Do you know if Robert Seibert ever spoke to Mark

10        Leible about him failing to come to work on time?

11   A.   I don't know.

12   Q.   Did you ever speak to Robert Seibert about Mr.

13        Leible's failure to be to work on time?

14   A.   Don't recall.

15   Q.   Would that be something that would be discussed

16        if you were involved in a review of an employee's

17        performance --

18   MR. OPPENHEIMER:             Form.

19   BY MS. GRECO:

20   Q.   -- relative to a potential pay raise?

21   MR. OPPENHEIMER:             Form.

22   THE WITNESS:          Yes.

23   BY MS. GRECO:




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 23 of 48


                                                                                      125



 1        inability to get to work on time was related to

 2        his potential use of drugs such as marijuana?

 3   A.   No .

 4   Q.   A t B l a c k A n g u s M e a t , is t h e r e a p o l i c y r e l a t i v e

 5        to raises?

 6   MR. OPPENHEIMER:            Form.

 7   THE WITNESS:         They were merit based.

 8   BY MS. GRECO:

 9   Q.   What do you mean by merit based?

10   A.   L e a r n m o r e , do m o r e , do b e t t e r , i n c r e a s e y o u r

11        ability to add value to the store.

12   Q.   And would you agree with me that being late for

13        work -- strike that.               Would you agree with me

14        that after being told you are to be on time for

15        work because of your problems with arriving on

16        time to work, that the individual would not be

17        doing better?

18   MR. OPPENHEIMER:            Form.

19   THE WITNESS:         The individual always got their job

20        done.

21   BY MS. GRECO:

22   Q.   Well, if the person is not there to pack and

23        packing has to get done --




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 24 of 48


                                                                                  175



 1   A.   You were asking --

 2   MR. OPPENHEIMER:            There's no question.

 3   BY MS. GRECO:

 4   Q.   If you could be specific because I don't

 5        u n d e r s t a n d w h a t you a r e s a y i n g .   I'm a s k i n g

 6        you -- let me make a better question.

 7               On or about January 2011, did you believe

 8        that Darcy Black had unauthorized access to

 9        employee files in the Black Angus Meat office?

10   A.   No .

11   Q.   Okay.      When Darcy Black filed her charge of

12        discrimination and it was sent to Black Angus

13        Meat by the EEOC, did you read it?

14   A.   I believe so, yes.

15   Q.   Did you participate in preparing its response?

16   MR. OPPENHEIMER:            Form.

17   THE WITNESS:         I was asked questions.

18   BY MS. GRECO:

19   Q.   Okay.      And did you assist in writing a letter to

20        the EEOC --

21   MR. OPPENHEIMER:            Form.

22   BY MS. GRECO:

23   Q.   -- that was signed by Robert Seibert and Diane




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 25 of 48


                                                                         176



 1        Seibert dated on or about January 29th, 2011?

 2   A.   I was asked questions.

 3   Q.   I'm not interested in now.             I'm interested in

 4        back then.      Did you read the letter that was

 5        signed by Diane Seibert and Robert Seibert dated

 6        approximately -- dated January 29th, 2011 to Miss

 7        Sanchez at the EEOC before it was sent?

 8   A.   I don't recall.

 9   Q.   Would you supply -- strike that.                You said you

10        answered questions to them.

11   A.   Uh-huh.

12   Q.   You have to say yes or no.

13   A.   Yes.

14   Q.   Were you truthful and honest when you answered

15        those questions?

16   A.   Yes.

17   Q.   Have you had an opportunity to read that letter

18        since January 29th, 2011?

19   A.   Yes.

20   MR. OPPENHEIMER:        Form.

21   BY MS. GRECO:

22   Q.   When did you first read it after that date --

23        strike that.       When did you first recall reading




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 26 of 48


                                                                             177



 1        it ?

 2   A.   First recall reading it?

 3   Q.   Yes.

 4   A.   When we met with lawyers from Damon, Morey.

 5   Q.   You don't have to say what happened.                    Was that

 6        counsel?

 7   A.   Counsel.

 8   Q.   That was after January 29th, 2011?

 9   A.   Don't recall.

10   Q.   What I'm trying to find out is, do you know if

11        that letter was written before or after counsel

12        w a s r e t a i n e d , if y o u k n o w ?

13   A.   I don't know.

14   Q.   What I'm trying to find out is, when you and the

15        Seiberts received the charge of discrimination

16        from the EEOC --

17   A.   Uh-huh.

18   Q.   -- did you sit down together and create a

19        response --

20   MR. OPPENHEIMER:            Form.

21   BY MS. GRECO:

22   Q.   -- without the assistance of counsel?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 27 of 48


                                                                         185



 1   A.   No .

 2   Q.   Did Robert Seibert ever tell you that he was

 3        aware that Jamie Lapress would joke about Darcy

 4        Black's children not because they were black but

 5        because they were always in trouble?

 6   A.   No .

 7   Q.   Did Diane Seibert ever tell you that she learned

 8        or was aware that Jamie Lapress would joke about

 9        Darcy Black's kids not because they were black

10        but because they were always in trouble?

11   A.   No .

12   Q.   Would it ever be appropriate for Jamie Lapress to

13        make jokes relative to Darcy Black's children in

14        the workplace?

15   A.   No .

16   Q.   Would you want someone to make jokes about your

17        children?

18   MR. OPPENHEIMER:          Come on, counsel.

19   MS. GRECO:      I have every right to ask this and you

20        know the basis.          Go ahead.

21   THE WITNESS:       No .

22   BY MS. GRECO:

23   Q.   Did Debbie Negrych ever tell you that she learned




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 28 of 48


                                                                                     200



 1   Q.   W e l l , i s it f a i r t o s a y t h a t J a m i e n e v e r t o l d y o u

 2        he asked Darcy if she could break into the paper

 3        towel dispenser?

 4   A.   J a m i e a s k e d ( s i c ) m e if a n y o n e c o u l d b r e a k i n t o

 5        the paper towel dispenser.

 6   Q.   Did he tell you he was standing right next to

 7        Darcy?

 8   A.   He told me he was near the wrapping table.

 9   Q.   I'm asking, did he ever say he was standing right

10        next to Darcy, he directed his question to her?

11   A.   N o , he d i d n o t t e l l m e t h a t .

12   Q.   Did he ever tell you that he asked Darcy to break

13        into it because -- did Mr. Lapress ever tell you

14        that he asked Darcy Black for assistance because

15        she is larger than he is and he thought she might

16        be able to push on it and get it open or assist

17        him in some manner?

18   A.   H e d i d m a k e a c o m m e n t l i k e t h a t , ye s , he d i d .

19   Q.   What did he say?

20   A.   He said -- all right.                So what Jamie told me was

21        that he was in the deli, noticed that there was

22        no paper towels.             He went back to find the key,

23        couldn't find the key.                So h e c a m e u p b y t h e




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 29 of 48


                                                                                       201



 1        wrapping tables and said can anyone break into

 2        the paper towel dispenser.                     At t h a t p o i n t , he

 3        said -- told me that Darcy said to him why,

 4        because my kids are black.                     Which he responded

 5        no.     He s a i d I t h o u g h t y o u c o u l d h e l p m e b r e a k

 6        into them.          That's the story that Jamie told me.

 7   Q.   N o w , in h i s t e s t i m o n y M r . L a p r e s s h e r e - - w e r e

 8        you here during his testimony?

 9   A.   No .

10   Q.   Mr. Lapress denied that he ever asked for her

11        assistance because she is larger than he is and

12        he thought she might be able to push on it or get

13        it open or assist him in some manner.                              Are you

14        sure he told you that?

15   A.   That's what Jamie told me.

16   Q.   Would you be concerned if he said he didn't tell

17        that to you?

18   MR. OPPENHEIMER:             Objection.

19   MS. GRECO:        The testimony is the testimony.                         I'm not

20        s a y i n g s o m e t h i n g h e d i d n ' t t e s t i f y to .

21   MR. OPPENHEIMER:             You are arguing with the witness.

22   BY MS. GRECO:

23   Q.   Now that he's testifying under oath and you are




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 30 of 48


                                                                                213



 1   MR. OPPENHEIMER:           Form.

 2   THE WITNESS:        Yes.

 3   BY MS. GRECO:

 4   Q.   Okay.     And did you pack next to Mr. Frase?

 5   A.   No .

 6   Q.   Do you know who Mr. Frase is?

 7   A.   Yes.

 8   Q.   Is he a personal friend of yours?

 9   A.   We work together.

10   Q.   Before he started working at Black Angus Meat,

11        did you ever work with Mr. Frase?

12   A.   Don't recall.

13   Q.   So d i d y o u k n o w him b e f o r e h e w o r k ed a t B l a c k

14        Angus Meat?

15   A.   Don't know.

16   Q.   Did you have any recollection when you first met

17        him?

18   A.   No .

19   Q.   Do you know his mother, Grace Frase?

20   A.   No .

21   Q.   Was he working at Black Angus Meat when she died?

22   A.   Don't know.

23   Q.   D i d you g o t o h e r w a k e ?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 31 of 48


                                                                         232



 1        about her boyfriend using her for a good credit

 2        score and other things?

 3   A.   No.    I was aware there was a fight between Sean

 4        Round and Raelean Rush.

 5   Q.   Do you believe Sean Round made a comment to

 6        Raelean Rush about her boyfriend using her for a

 7        good credit score?

 8   A.   No .

 9   Q.   Why don't you believe it?

10   A.   Because we don't do that.            You know, the best man

11        in his wedding was an African-American.                I' m s u r e

12        Keshawn has got just a fine credit score.

13   Q.   If -- would there be any reason for Robert

14        Seibert or Diane Seibert to state to the EEOC

15        that they were aware that Sean did make a comment

16        to Raelean about her boyfriend using her for her

17        good credit score and other things --

18   MR. OPPENHEIMER:        Objection.

19   BY MS. GRECO:

20   Q.   -- if it wasn't true?

21               Can you repeat it.

22               (Whereupon, the above-requested question was

23        then read back by the reporter.)




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 32 of 48


                                                                                         234



 1        you and Raelean last night, what happened?                             He

 2        s a i d i t w a s n o t h i n g , it w a s s t u p i d .     He said I'm

 3        -- you know, I'm -- I probably shouldn't have

 4        started a fight with her.                  I said what happened?

 5        H e s a i d i t w a s r e a l l y n o t h i n g , it w a s s t u p i d .       I

 6        said so you started a fight with her.                          She's

 7        t e l l i n g m e i t ' s n o t h i n g , I s a i d , bu t y o u

 8        instigated a problem with another employee.                                I

 9        said we can't have that, we need to work together

10        here.      I said also you started a fight up front

11        in front of my customers and I have to hear it

12        from another employee about this.                          I said it's

13        unacceptable.           I said I want you to apologize to

14        Raelean and I don't want this to ever happen

15        again.      That was the end of it.

16   Q.   Did you ever learn what the conversation was

17        about?

18   A.   Nope.

19   Q.   Did you ever tell anyone that the conversation

20        was inappropriate for the workplace?

21   MR. OPPENHEIMER:           Form.       Asked and answered.

22   BY MS. GRECO:

23   Q.   You can answer.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 33 of 48


                                                                                   262



 1   MR. OPPENHEIMER:           Form.

 2   THE WITNESS:        No .

 3   BY MS. GRECO:

 4   Q.   So if I told you that Darcy Black's indicated he

 5        was there on a regular basis during deer season

 6        a n d in t h e w i n t e r , w o u l d y o u s a y she i s l y i n g ?

 7   MR. OPPENHEIMER:           Form.

 8   THE WITNESS:        Yes.

 9   BY MS. GRECO:

10   Q.   Do you know, when you were in the pack room, what

11        individuals would you have worked with between

12        2005 and 2010?

13   A.   Darcy, Sean, Mark, Jamie, Matt.                   That's about it.

14   Q.   Did you work with William Frase?

15   A.   He worked in the building.

16   Q.   Would he ever work at the pack table?

17   A.   No .

18   Q.   How about Taylor Kunzelman, did you work with him

19        at the pack table?

20   A.   Yeah.

21   Q.   Would you work with Matt Marshall?

22   A.   Yes.     I already said Matt.

23   Q.   You meant Matt Marshall.               Did you work with Rob




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 34 of 48


                                                                                       284



 1   A.   No .

 2   Q.   Jap?

 3   A.   No .

 4   Q.   Did you ever hear or learn that Sean Round told

 5        Raelean Rush and/or Regina Rush that she would be

 6        better off with a white guy?

 7   A.   In Darcy's complaint.

 8   Q.   Okay.      Other than in a legal document in this

 9        action, meaning when you got -- if Darcy

10        complained to you or somebody complained to you

11        at work, I want you to tell me about it.                             But if

12        you learned about it when you received the charge

13        o f d i s c r i m i n a t i o n f r o m t h e E E O C , t h e n I do n ' t

14        want to know.           I want to know if you learned

15        about it in the normal course of your business

16        p r i o r t o the t i m e D a r c y B l a c k l e f t e m p l o y m e n t at

17        Black Angus Meat.              Fair enough?

18   A.   Fair enough.

19   Q.   Would it ever be appropriate for a white male

20        employee to tell a white female employee who was

21        dating an African-American male that she would be

22        better off with a white guy?

23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 35 of 48


                                                                                      285



 1   Q.   Would that be discriminatory?

 2   A.   Yeah.

 3   Q.   Would that be offensive?

 4   A.   Yes.

 5   Q.   Would it ever be appropriate for a white male

 6        employee to tell a white female employee who was

 7        dating an African-American man that she needs to

 8        be with one of her own kind?

 9   A.   Can you repeat the question?

10   Q.   Would it ever be appropriate for a white female

11        employee -- strike that.                  Would it ever be

12        appropriate for a male white employee to tell a

13        female white employee who is dating a

14        African-American male that she needs to be with

15        one of her own kind?

16   A.   No .

17   Q.   Would that be offensive?

18   A.   Absolutely.

19   Q.   Would that be discriminatory?

20   A.   Yes.

21   Q.   Did you ever hear or learn that Sean Round told

22        R a e l e a n R u s h a n d /o r R e g i n a R u s h t h a t s h e n e e d s t o

23        be with one of her own kind?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 36 of 48


                                                                         286



 1   A.   No .

 2   Q.   Did you ever become aware that Raelean Rush was

 3        dating an African-American male?

 4   A.   Yes.

 5   Q.   How did you become aware of that?

 6   A.   I met him.

 7   Q.   When did you first meet him?

 8   A.   Don't know.

 9   Q.   Was it before May of 2005?

10   A.   Yes.

11   Q.   Okay.    And did you become aware Regina Rush was

12        dating an African-American male?

13   A.   Yes.

14   Q.   How did you become aware of that?

15   A.   Don't know.

16   Q.   Okay.    Did you ever double date with Regina Rush

17        and her boyfriend?

18   A.   No .

19   Q.   Did you ever learn that Sean -- ever hear Sean

20        Round say or learn that he said that Regina --

21        Raelean Rush and/or Regina Rush -- strike that.

22        Did you ever hear Sean Round tell or learn that

23        he told Raelean Rush or Regina Rush, who were




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 37 of 48


                                                                         287



 1        dating African-American males, what's wrong with

 2        white guys?

 3   A.   No .

 4   Q.   Would that be discriminatory?

 5   A.   Yes.

 6   Q.   Would that be offensive?

 7   A.   Yes.

 8   Q.   Okay.    Did you ever learn or did you ever hear

 9        Sean Round tell Raelean Rush or Regina Rush that

10        her boyfriend was using her for her good credit

11        score?

12   A.   No .

13   Q.   Would that be offensive?

14   A.   Yes.

15   Q.   Would that be discrimination?

16   A.   If you are using somebody for their credit score?

17   Q.   Well, it would be a white male telling a white

18        female who is dating an African-American male

19        that her boyfriend was using her for her good

20        credit score.

21   A.   Yeah.

22   Q.   Would that be offensive?

23   A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 38 of 48


                                                                         288



 1   Q.   Would that be discriminatory?

 2   A.   Yes.

 3   Q.   Did you ever hear or learn that Sean Round told

 4        Raelean Rush or Regina Rush that her boyfriend,

 5        who was African-American, was using her for her

 6        name and black men always cheat and hers probably

 7        has a lot of girlfriends?

 8   A.   No .

 9   Q.   Would that be offensive?

10   A.   Yes.

11   Q.   Would that be derogatory?

12   A.   Yes.

13   Q.   Would a statement by Sean Round to Raelean and/or

14        Regina Rush for any of those we just went over,

15        would those be grounds for termination?

16   A.   Yes.

17   Q.   Did anyone ever say -- strike that.                  Did you ever

18        learn or hear Sean Round or Jamie Lapress say,

19        relative to African-Americans, how can they have

20        nice cars and get food stamps?

21   A.   No .

22   Q.   Would that be derogatory?

23   A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 39 of 48


                                                                                          289



 1   Q.   Would that be discriminatory?

 2   A.   Yeah.

 3   Q.   Did you ever learn or hear Sean Round and/or

 4        Jamie Lapress say, relative to African-American

 5        customers, how could they have nice clothes and

 6        get food stamps?

 7   A.   No .

 8   Q.   Did you ever -- would that be offensive?

 9   A.   Yes.

10   Q.   Would it be discriminatory?

11   A.   Sure.

12   Q.   Did you ever hear Robert Seibert tell Jamie

13        Lapress to say hi to his -- to say -- did you

14        ever hear Robert Seibert tell Jamie Lapress that

15        h i s , m e a n i n g R o b e r t S e i b e r t ' s, n i g s w e r e d i r t y i n g

16        up the parking lot?

17   A.   No .

18   Q.   Would that be offensive?

19   A.   Yes.

20   Q.   Would it be discriminatory?

21   A.   Yes.

22   Q.   Did you ever learn that Robert Seibert called

23        Jamie Lapress and told him that his, meaning




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 40 of 48


                                                                                      290



 1        Robert Seibert's nigs, were dirtying up the

 2        parking lot?

 3   A.   No .

 4   Q.   Would that be offensive?

 5   A.   Yes.

 6   Q.   Would that be discriminatory?

 7   A.   Yes.

 8   Q.   Was Jamie Lapress responsible for maintaining the

 9        parking lot?

10   MR. OPPENHEIMER:             Form.

11   BY MS. GRECO:

12   Q.   D u r i n g t h e t i m e D a r c y B l a c k was e m p l o y e d t h e r e ?

13   A.   Yeah.

14   Q.   If Robert Seibert wanted something cleaned off

15        the parking lot, would Jamie Lapress be the

16        appropriate person for him to call?

17   A.   He would usually call me, tell me to send Jamie

18        out to pick up the garbage.

19   Q.   I f y o u w e r e n 't t h e r e , c o u l d h e c a l l J a m i e L a p r e s s

20        directly?

21   A.   I would be just guessing.

22   Q.   I ' m s a y i n g , is t h a t s o m e t h i n g t h a t h e w o u l d

23        n o r m a l l y do , c a l l s o m e o n e d i r e c t l y ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 41 of 48


                                                                                     291



 1   A.   He would call the store.

 2   Q.   H e c o u l d a s k t o s p e a k to w h o e v e r h e w a n t e d , t r u e ?

 3   A.   True.

 4   Q.   Did you ever hear Nicole Seibert say with regard

 5        to a large black customer or customers who had

 6        food stamps and was purchasing filet mignon or

 7        strip steak, or something of that nature, that

 8        why couldn't the individuals get out and work?

 9   A.   No .

10   Q.   Would that be offensive?

11   A.   Yeah.

12   Q.   Would it be derogatory?

13   A.   Yeah.

14   Q.   Would it be discriminatory?

15   A.   Yeah.

16   Q.   Did you ever hear Robert Seibert say you can talk

17        about the weather and sports, this is not a soap

18        o p e r a , l e a v e y o u r p e r s o n a l d r a m a s at h o m e ?

19   A.   Yes.

20   Q.   And did you hear him say that when you first

21        started working at Black Angus Meat?

22   A.   He always said that.

23   Q.   That's what I'm trying to figure out.                            Did you




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 42 of 48


                                                                            295



 1        saying -- Bob Seibert telling Darcy Black she

 2        would have to get used to the idea her children

 3        were black, there was no changing that, school

 4        kids are cruel and racial remarks from kids are

 5        not unusual?

 6   A.   No .

 7   Q.   You don't think that's discriminatory?

 8   A.   No .

 9   Q.   Okay.    Do y o u w o r k w i t h s c h o o l k i d s ?   Are you a

10        baseball coach or hockey coach or anything like

11        that?

12   A.   No .

13   Q.   Okay.    Are you familiar with kids making racial

14        remarks?

15   A.   No .

16   Q.   Okay.    Would it ever be appropriate for a male

17        employee at Black Angus Meat to say to a female

18        employee that she has a nice ass?

19   A.   No .

20   Q.   Would that be sexually offensive?

21   A.   Yes.

22   MR. OPPENHEIMER:         Sexually offensive?

23   MS. GRECO:      Yes.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 43 of 48


                                                                                     296



 1   BY MS. GRECO:

 2   Q.   W o u l d t h a t b e an o f f e n s i v e c o m m e n t t o s a y t o a

 3        woman?

 4   A.   Yes.

 5   Q.   Would that be discriminatory?

 6   A.   Yeah.

 7   Q.   Would it ever be appropriate for a male employee

 8        at Black Angus Meat to say to a female employee

 9        your headlights are on?

10   A.   Can you repeat the question?

11   Q.   Would it ever be appropriate for a male employee

12        of Black Angus Meat to say to a female employee

13        of Black Angus Meat that your headlights are on?

14   A.   No .

15   Q.   Would that be offensive?

16   A.   Yes.

17   Q.   Would that be discriminatory?

18   A.   Yes.

19   Q.   Would it ever be appropriate for a male employee

20        at Black Angus Meat to say to a female employee,

21        oh, look at that cleavage?

22   A.   No .

23   Q.   Would that be offensive?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 44 of 48


                                                                                      297



 1   A.   Yes.

 2   Q.   Would that be discriminatory?

 3   A.   No .

 4   Q.   Would it ever be appropriate for a male employee

 5        at Black Angus Meat to say to a female employee

 6        of Black Angus Meat that -- does the carpet match

 7        the drapes?

 8   A.   No .

 9   Q.   Would that be offensive?

10   A.   Yes.

11   Q.   Would that be discriminatory?

12   A.   Yes.

13   Q.   Have you ever heard any comments of a sexual

14        n a t u r e w h i l e e m p l o y e d at B l a c k A n g u s M e a t ?

15   A.   No .

16   Q.   Can you tell me specifically what you recall

17        Darcy Black told you when she complained --

18        strike that.           When Darcy Black came to you about

19        the incident with -- let's call it the paper

20        t o w e l i n c i d e n t s o w e a l l k n o w w e ' re t a l k i n g a b o u t

21        the same thing.             Okay.       When she came to you

22        regarding the paper towel incident -- strike

23        that.      When Darcy Black came to you about the




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 45 of 48


                                                                                 310



 1        was.

 2   THE WITNESS:       It w a s o n h e r d e s k o n a F r i d a y .

 3   BY MS. GRECO:

 4   Q.   Okay.     So t h i s w a s o n h e r d e s k o n a F r i d a y ?

 5   A.   Uh-huh.

 6   Q.   You had this conversation with Darcy that Friday?

 7   A.   Yes.

 8   Q.   And the incident -- that's when she talked to you

 9        about Jamie Lapress --

10   A.   She talked to me --

11   Q.   -- that he hadn't apologized?

12   A.   -- that he hadn't apologized, yes.

13   Q.   Okay.     How many days before that conversation

14        about Jamie Lapress' failure to apologize did the

15        incident occur?

16   A.   The incident occurred on Saturday.                    I was

17        informed about it on Tuesday.                 I talked to Darcy.

18        I talked to Bob on Tuesday.                I began -- he told

19        me to get on this, this is important.                     On

20        Wednesday when I came in, I talked to Debbie and

21        Tommy.     I did not see Jamie on Wednesday.                       I

22        talked to Jamie on Thursday.                Okay.      Then on

23        Friday I saw Darcy, talked to her about this and




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 46 of 48


                                                                                    311



 1        she dropped the resignation letter.

 2   Q.   W h e n y o u t a l k t o D a r c y B l a c k o n t h a t F r i d a y , th e

 3        day you saw the letter -- what you call the

 4        resignation letter, did you tell her that you

 5        didn't believe what she said?

 6   A.   I told her we all needed to get down and get

 7        t o g e t h e r and h a s h - - we a l l n e e d e d t o g e t

 8        together.        And at that point in time, she said I

 9        d o n ' t w a n t a n y t h i n g t o d o w i t h h i m , is w h a t I w a s

10        told.

11   Q.   What did you say?

12   A.   I said okay.          Like okay.         And then I still -- you

13        know, we planned on getting us together,

14        straightening this out.

15   Q.   But had you made a determination as to whether or

16        not the comment was made to Darcy Black

17        referencing her children as niggers at that time,

18        at the time you talked to her on Thursday?

19   MR. OPPENHEIMER:           Thursday?

20   BY MS. GRECO:

21   Q.   The Thursday he's telling us about -- sorry.                             I

22        misspoke.        Friday.       The same day that you

23        subsequently saw what you called her letter of




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 47 of 48


                                                                                       312



 1        resignation?

 2   A.   Yes.

 3   Q.   What determination did you tell her you had

 4        reached?

 5   A.   What determination did I tell her?

 6   Q.   Y e s , if y o u d i d .

 7   MR. OPPENHEIMER:            That's a different question.

 8   BY MS. GRECO:

 9   Q.   In your conversation with her on that Friday, did

10        y o u s a y t o h e r I 'v e l o o k e d i n t o t h i s a n d I ' v e

11        c o m e t o a c o n c l u s i o n , or s o m e t h i n g l i k e t h a t ?

12   A.   I did not tell her that.                  I wanted everybody to

13        sit down together so we could talk about this.

14        Okay.      I wanted to bring all the parties in

15        involved.

16   Q.   Okay.      So t h e n t h a t F r i d a y e v e n i n g - - I do n ' t

17        want to put words in your mouth -- I believe you

18        said you came back and that's when you saw this

19        letter?

20   A.   Yes.

21   Q.   In reference to this letter I'm talking about,

22        Bates DEF0048, which is a part of Exhibit 195.

23        And for the record, it is a handwritten letter




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-7 Filed 09/19/19 Page 48 of 48


                                                                                        330



 1   THE WITNESS:          When you asked Darcy to work, she would

 2        work.

 3   BY MS. GRECO:

 4   Q.   When you read this letter from Darcy, she states,

 5        I can deal with issues that have to do with me.

 6        Do you know what that meant?

 7   A.   No .

 8   Q.   Did you discuss with Robert Seibert that you did

 9        not know what that meant?

10   A.   No .

11   Q.   Did it concern you that perhaps those issues

12        c o u l d h a v e b e e n i n a p p r o p r i a t e i n the w o r k p l a c e ?

13   MR. OPPENHEIMER:             Form.

14   THE WITNESS:          No .

15   BY MS. GRECO:

16   Q.   Is it fair to say that you let Darcy Black know

17        that you did not believe that Jamie Lapress

18        called her children niggers?

19   MR. OPPENHEIMER:             Form.

20   THE WITNESS:          I d o n ' t - - I d o n ' t t h i n k s o, n o .         I

21        don't recall.

22   BY MS. GRECO:

23   Q.   After you had your conversation with Darcy Black




                                  Sue Ann Simonin Court Reporting
